117 F.3d 1423
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Vern C. TOP BEAR, Appellant,v.OGLALA SIOUX TRIBE;  John Steele;  Milo Yellow Hair;Theresa Two Bulls;  Chuck Jacobs;  Philip Under Baggage;Alex White Plume;  Patrick Lee;  Sid Witt;  William LoneHill;  Pat Ross;  Ann Apple;  Paul Rooks;  Art Hopkins, Appellees.
No. 96-3054.
United States Court of Appeals, Eighth Circuit.
Submitted:  June 30, 1997.Filed:  July 10, 1997.

Appeal from the United States District Court for the District of South Dakota.
Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
PER CURIAM.


1
Vern C. Top Bear appeals from the district court's1 dismissal without prejudice of his habeas petition, and dismissal of his claim for damages, both brought under the Indian Civil Rights Act, 25 U.S.C. §§ 1301-1342.  After carefully reviewing the record and the parties' briefs, we conclude dismissal was proper.  Accordingly, we affirm.  See 8th Cir.  R. 47B.


2
We deny Top Bear's motion for a preliminary injunction.



1
 The Honorable Richard H. Battey, Chief Judge, United States District Court for the District of South Dakota